Exhibit 10.1

Description of Excess Retirement Benefit Arrangements with Certain Executive
Officers

The Company has certain arrangements with some of its highly compensated
employees to compensate them for reductions in retirement benefits resulting in
their inability to fully participate in the Company’s U.S. tax-qualified defined
benefit pension plan (the “Retirement Plan”).

The Internal Revenue Code (“Code”) places a limitation on the amount of employee
compensation that can be taken into consideration when calculating employee
contributions or benefits under the Retirement Plan. Under the excess retirement
benefit arrangement, the Company calculates additional benefits that would have
been received by the employees if the compensation in excess of the Code limit
(the “Excess Compensation”) had been included. The retirement benefits based
upon the Excess Compensation are determined in a manner consistent with the
actuarial determination of normal benefits under the Retirement Plan.

The annual Excess Compensation benefit amount is reduced by discounting the
benefit to present value based upon a discount rate and life expectancy
assumptions consistent with the Retirement Plan. The benefit is further reduced
by the amount of additional contributions that the employee would have made.

Currently, this arrangement is provided to ten employees, including the
Company’s principal executive officer, David S. Haffner, the Company’s principal
financial officer, Matthew C. Flanigan, and the following named executive
officers: Jack D. Crusa, Karl G. Glassman and Felix E. Wright.

In conjunction with the freezing of the Retirement Plan described in the
Company’s Current Report on Form 8-K filed November 20, 2006, no further
benefits will accrue under this excess retirement benefit arrangement after
December 31, 2006. Under the arrangement, the Company was to pay out the
benefits in the form of a lump sum cash payment upon termination of employment.
However, on December 6, 2006, the Compensation Committee authorized the
distribution of all accrued benefits under the excess retirement benefit
arrangements though December 31, 2006 to the ten current employees as soon as
practicable in 2007. The total accrued benefits to be distributed to the
principal executive officer, principal financial officer and named executive
officers under this arrangement through year-end 2005 were as follows: Haffner -
$49,443; Flanigan - $736; Crusa - $2,662; Glassman - $10,477; and Wright -
$229,889. The accrued benefits through year-end 2006 are not currently
available. After the distribution, the arrangement will effectively be
terminated.